                                                                            JS-6

 1   Jeremy E. Branch – Bar #303240
 2   The Law Offices of Jeffrey Lohman, P.C.
     28544 Old Town Front St., Suite 201
 3
     Temecula, CA 92590
 4   Tel. (866) 329-9217 ext. 1009
     Fax: (657) 246-1312
 5
     Email: jeremyb@jlohman com
 6   Attorney for Plaintiff,
 7
     DESHAY HOWARD

 8

 9
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
10

11
     DESHAY HOWARD,                              Case No:       

12                 Plaintiff,
13   v.
                                                 [PROPOSED] ORDER OF
14
     WELLS FARGO BANK, N.A.,                     DISMISSAL
15
                  Defendant.
16

17

18                         [PROPOSED] ORDER OF DISMISSAL
19
             Plaintiff, DeShay Howard (“Plaintiff”), and Defendant Wells Fargo Bank,
20

21
     N.A., (“Defendant”), having filed a Joint Stipulation of Dismissal and the Court

22   being otherwise sufficiently advised,
23
             IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant are
24

25   DISMISSED with prejudice. Each party shall bear their own costs and attorney’s
26
     fees.
27

28                                             -4-
                                JOINT STIPULATION OF DISMISSAL
